DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response, filed 7/26/22, with respect to claims 1-7, 9-17 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, in view of the amendments and arguments, and a notice of allowance has been issued below. 

Allowable Subject Matter
Claims 1-7, 9-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 14, the prior art of record does not teach or disclose a light-guiding device comprising: a pair of light-guiding portions; a central member; a pair of light-incident portions; and a pair of light-emitting portions, wherein a pair of optical members including the pair of light-guiding portions are coupled by the central member, the central member includes a light-guide blocking structure that is an ND filter having semi-transparent properties; the ND filter is located between the pair of optical members and is not located on an optical path of any of the pair of optical members and is configured to block straight light path between the pair of optical members, and the light-guide blocking structure is entirely embedded in the central member, in combination with the remaining features recited in the claim.
The prior art of Takagi (US 2017/0180685 A1 of record) discloses a light-guiding device comprising: a pair of light-guiding portions; a central member; a pair of light-incident portions; and a pair of light-emitting portions, wherein a pair of optical members including the pair of light-guiding portions are coupled by the central member (Takagi, Figure 2; Paragraphs 0046-0050). Takagi fails to disclose a light-guide blocking structure that is an ND filter having semi-transparent properties; the ND filter is located between the pair of optical members and is not located on an optical path of any of the pair of optical members and is configured to block straight light path between the pair of optical members, and the light-guide blocking structure is entirely embedded in the central member. The prior art of Hotta (US 2014/0139899 A1 of record) discloses a light-guide blocking structure comprising an ND filter having semi-transparent properties (Hotta, Paragraph 0108). However, Hotta also fails to disclose that he ND filter is located between the pair of optical members and is not located on an optical path of any of the pair of optical members and is configured to block straight light path between the pair of optical members, and the light-guide blocking structure is entirely embedded in the central member.
Therefore, Claims 1 and 14 are allowed. Claims 2-13 and 15-17 are allowed by virtue of their dependence on the allowed claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871